281 S.C. 237 (1984)
314 S.E.2d 839
Robert Michael WEBB, Respondent,
v.
STATE of South Carolina, Appellant.
22077
Supreme Court of South Carolina.
Submitted March 20, 1984.
Decided April 4, 1984.
*238 Atty. Gen. T. Travis Medlock, Retired Atty. Gen. Daniel R. McLeod and Asst. Atty. Gen. Donald J. Zelenka, Columbia, for appellant.
W. Gaston Fairey; and S.C. Office of Appellate Defense, Columbia, for respondent.
Submitted March 20, 1984.
Decided April 4, 1984.
HARWELL, Justice:
The State appeals from the grant of postconviction relief to respondent Robert Michael Webb. We affirm.
This is the first petition for certiorari granted under Rule 50(9) of the Rules of this Court. Therefore, we shall set forth the scope of review and other procedural considerations which apply to these appeals. The appropriate scope of review is that "any evidence" of probative value to support the post-conviction judge's factual findings is sufficient to uphold those findings on appeal. Griffin v. Warden, 277 S.C. 288, 286 S.E. (2d) 145 (1982), cert. denied, 459 U.S. 942, 103 S. Ct. 255, 74 L.Ed. (2d) 199 (1982). Review under this procedure is a review on the merits without oral argument. See Saunders v. Reynolds, 214 Va. 697, 204 S.E. (2d) 421 (1974). When a petition for certiorari under Rule 50(9) is granted, we shall advance on the docket and give preference to the appeal.
The trial court's grant of postconviction relief was proper under McDuffie v. State, 276 S.C. 229, 277 S.E. (2d) 595 (1981) and Carafas v. La Vallee, 391 U.S. 234, 88 S. Ct. 1556, 20 L.Ed. (2d) 554 (1968). We affirm his order under Supreme Court Rule 23.
*239 Affirmed.
LITTLEJOHN, C.J. NESS and GREGORY, JJ., and PAUL M. MOORE, as Acting Associate Justice, concur.